AFFIRM; and Opinion issued February 27 2013.




                                              In The
                                  court of ppeat
                          fifth itrict of exa at OatLa
                                      No. 05-12-01352-CR
                                      No, 05-12-0131-CR______

                           JEREMY JASON CRESPIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F08-16205-W, F08-16204-W

                              MEMORANDUM OPINION

                       Before Justices Lang-Miers, Murphy, and Fillmore
                                Opinion by Justice Lang-Miers

        Jeremy Jason Crespin appeals following the revocation of his community supervision and

adjudication of his guilt in these cases.   In a single issue, appellant contends the evidence is

insufficient to support the revocation of his community supervision and adjudication of his guilt.

We affirm. The background of the case and the evidence admitted at trial are well known to the

parties, and we therefore limit recitation of the facts.   We issue this memorandum opinion

pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be applied in the case is

well settled.
                                                      FACTS

         Appellant waived a jury and pleaded guilty to aggravated sexual assault of a child

 younger   than lourteen years oi age and indecency with a child under sevemeen years ol age. See

TEx. PINAI, CoDE ANN, § 21.11(a). 22.021(a)(1)(B)(ii) (West 2011 & Supp. 2012). The trial

court deferred adjudicating guilt and placed appellant on five years’ community supervision
                                                                                            in
each case. The court assessed a $3,000 fine in the aggravated sexual assault case and a $2,500

fine in the indecency case. The State later moved to adjudicate guilt. alleging in an amended

motion that appellant violated the conditions of his community supervision by: (1) failing to

register as a sex offender; (2) committing a theft of a motor vehicle offense: (3) failing to report:

(4) failing to give twenty-four hours’ notice of any change in home address; (5) traveling outside

of Dallas County without permission; and (6) failing to pay costs and fines. Appellant pleaded

not true to the allegations in a hearing on the motions.

        During the adjudication hearing, at the State’s request, the trial court took judicial notice

of the entire contents of the court’s file, specifically noting the following: (1) the order

suspending adjudication of guilt and placing appellant on community supervision on June 15,

2010; (2) the terms and conditions of community supervision signed by appellant on June 15,

2010; (3) the sex offender admonitions signed by appellant on June 15, 2010; (4) page 6 of
                                                                                           a
certified copy of the transcript from that proceeding where the judge specifically denied

appellant’s request to suspend him having to register as a sex offender while he was appealing

the specific point of registration; and (5) that the mandate in that appeal was affirmed and

received by the trial court on July 2, 2011.

        Regarding the registration allegation, Garland police detective Brian Younger testified

appellant came to his office to register on September 14, 2010. Appellant was initially told to

                                                -2-
register annually due to a discrepancy in the initial paperwork sent to the police department. On

May 10, 2011, Younger explained to appellant in person that due to the nature of his offenses, he

was required to register his address every   ninety    days. At that   time,   appellant signed a document

acknowledging he understood the ninetyday registration requirement. Younger testified he             gave


appellant a card that stated his next registration date was August 9, 2011. Appellant did not

show up   on   that date. Instead, he left a telephone message and asked to reschedule the time to

register. Younger rescheduled the registration appointment time for August 16, 201 1. Appellant

did not show up on August 16, 2011. Appellant did call Younger on August 16th and asked tor

more time because he “had a warrant out for his arrest.” Younger gave appellant another week

and a half to get in touch with Younger, but he never heard from appellant again.

        Appellant testified that he was given instructions on the sex offender registration

requirements when he was placed on community supervision, and he understood the requirement

to register his address every ninety days when he spoke with Younger on May 10. 2011.

Appellant said he was “in and out of jail” and could not make the appointments, but he always

tried to call to reschedule.

        The trial court also heard testimony from several witnesses concerning the theft

allegation. The trial court found all of the allegations true and adjudicated appellant guilty in

each case. The court sentenced appellant to fifty years’ imprisonment in the aggravated sexual

assault of a child case and twenty years’ imprisonment in the indecency with a child case.

                                             APPLICABLE LAW

        Appellate review of an order revoking community supervision is limited to determining

whether the trial court abused its discretion. See Rickels      v.   State, 202 S.W.3d 759, 763 (Tex.

Crim. App. 2006).       An order revoking community supervision must be supported by a

                                                 -3-
 preponderance of the evidence, meaning the greater weight of the credible evidence that        WOUld

 create a reasonable belief that the defendant has violated a condition of probation. id, at 76364.

 A knding ot a single violation ol community supervision is sufficient to support revocation. See

 Sanchez v, State, 603 S.W2d 869, 871 (Tex. Crim. App. IPanel Op.j 1980). Thus, to prevail on

 appeal, appellant must successfully challenge all of the findings that support the revocation

order, See Jones v. State, 571 S.W.2d 191, l9394 (Tex. Crirn. App. IPanel Op.J 1978).

                                                DISCUSSION

        Appellant contends the trial court abused its discretion by revoking his community

supervision and adjudicating his guilt because the evidence is insufficient to show he violated

any of the conditions alleged in the amended motion to adjudicate. Appellant asserts there is no

evidence he took a motor vehicle without the proper owner’s consent, changed his home address

or traveled outside of Dallas County without permission, or intentionally failed to pay costs and

fines. Appellant further argues that because he was never criminally charged with the offense of

failure to register as a sex offender and the State “merely created the allegation,” the evidence is

insufficient. The State responds the trial court did not abuse its discretion because the evidence

is sufficient to show appellant violated at least one condition of his community supervision.

       Younger’s testimony shows appellant did not comply with the sex offender registration

requirements.   Younger specifically testified that after he gave appellant additional time to

comply with the registration requirements on August 16. 2011, Younger never heard from

appellant again. Appellant admitted he knew about and understood the registration requirements,

but he was “in and out of jail” and always called to reschedule. It was the trial judge’s role, as

the fact-finder, to reconcile any conflicts in the evidence. See Swearingen v. State, 101 S.W.3d
89, 97 (Tex. Crim. App. 2003). The trial judge was free to accept or reject any and all of the

                                                -4-
evidence presented by either side See Dewherrv v. State. 4 S.W.3d 735, 740 (Tex, Crim. App.

1999).

         We conclude the evidence is sufficient to support the trial   COWl’S   tinding that appellant

failed to register as a sex offender, Thus, the trial court did not abuse its discretion in revoking

appellant’s community supervision and adjudicating appellant’s guilt in each case. See Rickets,

2t)2 S.W.3d at 763; Sanchez. 603 S.W.2d at 871. We resolve appellant’s sole issue against him.

because proof of one violation is sufficient to SupPOrt revocation, we do not address appellant’s

remaining complaints.

         We affirm the trial court’s judgments.




                                                                                              2CL€2
                                                                    LANG-MIERS
                                                        JUST19E


Do Not Publish
Tux. R. App. P.47

121 352F.U05




                                                  -5-
                                                         _______




                                  Qtourt of Ztppeat
                        jfiftl, itrict of exa at atta

                                      JUDGMENT


JEREMY JASON CRESNN, Appellant                   Appeal from the 363rd Judicial District
                                                 Court of Dallas County, Texas (Tr,Ct.No,
No. 05-12-0 1352-CR                              F08- I 6205-W).
                                                 Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                     Justices Murphy and Fillmore participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 27, 2013.


                                                         /




                                                        ELJZA1ETH LANG-MIER
                                                        JUST’E            /
                               Qlourt of tppeat
                        Jfitt Oitrict of exa at Oafta

                                      JUDGMENT


JEREMY JASON CRESPIN, Appellant                   Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas (Tr.CtNo.
No. 05-12-01381-CR       V.                       F08-16204-W).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS. Appellec                      Justices Murphy and Fillmore participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIR11ED.



      Judgment entered February 27, 2013.


                                                          /




                                                                Jrn, )w
                                                         ZIZ4BETH LANI-MIE S
                                                         JUSyiCE          /